DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 7-9 in the reply filed on 10/24/22 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/22.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9-11 of copending Application No. 17309862. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 9-11of 17309862 disclose all the features of claim 7
Claim 9 of 17309862 discloses a melting temperature of 190 C which is so close to the claimed range of claim 9 that one of ordinary skill in the art would expect it to have the same properties, see MPEP 2144.05 I.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9-11 of copending Application No. 17309862 in view of Saneto (JP 2017206671).
As to claim 8, 17309862 does not explicitly state the molding step, the polymer composition is pressed by a press member and formed into a sheet-like shape while the polymer composition is melted by heating the press member.
Saneto teaches in the molding step, the polymer composition is pressed by a press member and formed into a sheet-like shape while the polymer composition is melted by heating the press member [0065]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17309862 and had the composition be pressed into a sheet shape by a heated press member, as suggested by Saneto, as this had proven successful 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saneto (JP 2017206671).
As to claim 7, Saneto teaches a vinylidene fluoride homopolymer [0014] with a melting point of around 175 or lower [0017] providing specific examples wherein the melting points were 169 C, 173 C, 174 C or mixtures thereof[0018] the molded article has a thickness greater than 50 um [0063], and would have a haze value of 40% or less when the thickness of the molded article is 2 mm as the material displays excellent haze value  [0009, 0047, 0068, 0062], a molding step of melting and molding the polymer composition having a shape to be molded; wherein in the molding step, the polymer composition is melt by heating the polymer composition to a temperature in a range of a melting point of the polymer ±5°C  (the article being the pellets/strand to be cut into pellets)[0068, 0062].  
As to claim 9, Saneto teaches melting point of the polymer is from 170 to 180°C [0068, 0062].
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saneto (JP 2017206671) in view of Ohsumi (WO 2015/098338). Note: that this is an alternative rejection of claim 9
As to claim 8, Saneto teaches in the molding step, the polymer composition is pressed by a press member and formed into a sheet-like shape while the polymer composition is melted by heating the press member [0065] here considering the end sheet the molded article.
Ohsumi teaches a molded composition [Abstract] made of VDF wherein press molding occurs within 5C of the melting temperature at least example 4 Kureha KF polymer #850 has a melting temperature of 173C and is press molded at 170C [examples 1-4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Saneto and performed the press molding to within 5C of the melting temperature of VDF, as suggested by Ohsumi, as there had been demonstrated success at press molding articles made of VDF in this temperature range.
As to claim 9, Saneto does not form the sheet within 5C of the melting temperature.
Ohsumi teaches a molded composition [Abstract] made of VDF wherein press molding occurs within 5C of the melting temperature at least example 4 Kureha KF polymer #850 has a melting temperature of 173C and is press molded at 170C [examples 1-4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Saneto and performed the press molding to within 5C of the melting temperature of VDF, as suggested by Ohsumi, as there had been demonstrated success at press molding articles made of VDF in this temperature range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742